Order entered July 7, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00582-CV

                   IN THE INTEREST OF S.W., A CHILD

              On Appeal from the 255th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-11-15911

                                   ORDER

      Before the Court is appellee’s July 2, 2021 second motion for an extension

of time to file his brief on the merits. We GRANT the motion and extend the time

to August 9, 2021. We caution appellee that further extension requests will be

disfavored.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE